DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention II (drawn to claims 22-30) in the reply filed on 01/11/2022 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-23, 27, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rowe (US 2003/0135406) in view of Matsuki (JPH01287775), both cited by the applicants.
Regarding claims 22-23 and 27: Rowe discloses a method of remotely reconciling data from a plurality of Electronic Point Of Sale devices (EPOSs) and a plurality of intelligent cash holding units associated with the plurality of EPOSs (paras. 0021-0023); the method comprising:
receiving data packets from a first EPOS of the plurality of EPOSs via a WAN or an IAN (paras. 0021-0023);
	receiving data packets from a first intelligent cash holding unit of the plurality of intelligent cash holding units via the WAN or the IAN, the first intelligent cash holding unit being associated with the first EPOS (paras. 0021-0023);
	storing information associating the first intelligent cash holding unit with its associated first EPOS (paras. 0021-0023); and
	comparing the data packets received from the first EPOS and the data packets received from the first intelligent cash holding unit (paras. 0021-0023);
	receiving data packets from the first intelligent cash holding unit comprising a unique ID number and receiving data packets from the associated first EPOS with an identifier and storing information associating the first EPOS and the first intelligent cash holding unit based on the unique ID number of the first intelligent cash holding unit and the identifier of the first EPOS (paras. 0021-0023);
receiving data packets from the first intelligent cash holding unit comprising indications of cash held in the first intelligent cash hold unit (paras. 0021-0023).

	Matsuki discloses a method for securely transmitting data from a register device to a host device, the method includes the step of: when it is determined that data is missing from an intelligent cash holding unit, transmitting a request to the intelligent cash holding unit to transmit or retransmit missing data packets (see abstract).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Rowe and Matsuki in order to efficiently and accurately record the appropriate data. 

Regarding claim 30: Rowe further discloses the method comprising:
receiving data packets from a second EPOS of the plurality of EPOSs via a WAN or an IAN (paras. 0021-0023);
	receiving data packets from a second intelligent cash holding unit of the plurality of intelligent cash holding units via the WAN or the IAN, second first intelligent cash holding unit being associated with the second EPOS (paras. 0021-0023);
	storing information associating the second intelligent cash holding unit with its associated second EPOS (paras. 0021-0023); and
	comparing the data packets received from the second EPOS and the data packets received from the second intelligent cash holding unit (paras. 0021-0023).

	Matsuki discloses a method for securely transmitting data from a register device to a host device, the method includes the step of: when it is determined that data is missing from an first intelligent cash holding unit, transmitting a request to the an intelligent cash holding unit to transmit or retransmit missing data packets (see abstract).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Rowe and Matsuki in order to efficiently and accurately record the appropriate data. 

Allowable Subject Matter
Claims 24-26, 28, and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, taken alone or in combination, fails to teach, the additional steps in claims 24-26, 28, and 29. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brooks, Jr. et al. (US 2006/0253349).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL ALICIA TAYLOR whose telephone number is (571)272-2403. The examiner can normally be reached Monday, Tuesday, and Thursday between 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 572-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/APRIL A TAYLOR/Examiner, Art Unit 2887                                                                                                                                                                                                        

/THIEN M LE/Primary Examiner, Art Unit 2887